Exhibit 10.8

 

LYONDELL CHEMICAL COMPANY

SUPPLEMENTAL EXECUTIVE BENEFIT PLANS

TRUST AGREEMENT

 

(As Amended and Restated August 19, 2003

and Effective as of January 1, 2002)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

RECITALS

        1

SECTION 1

  

Creation of the Trust

   2

SECTION 2

  

Limitation on Use of Funds

   3

SECTION 3

  

Change in Control

   3

SECTION 4

  

Independent Plan Administrator

   7

SECTION 5

  

Excess Reversion

   7

SECTION 6

  

Authority of Investment Officers

   8

SECTION 7

  

Duties and Powers of Trustee with Respect to Investments

   8

SECTION 8

  

Additional Powers and Duties of the Trustees

   10

SECTION 9

  

Insurance Policies and Contracts

   11

SECTION 10

  

Participating Plan Records

   12

SECTION 11

  

Valuation

   12

SECTION 12

  

Participant Records Prior to and Following a Change in Control

   13

SECTION 13

  

Trustee Accounts

   13

SECTION 14

  

Investment of Cash

   14

SECTION 15

  

Payments by the Trustee

   14

SECTION 16

  

Determination of Change in Control

   15

SECTION 17

  

Trustee Compensation and Trust Expenses

   16

SECTION 18

  

Payment of Taxes by Trustees

   16

SECTION 19

  

Custodians and Agents

   16

SECTION 20

  

Liability for Benefit Payments

   17

SECTION 21

  

Company Insolvency

   17

SECTION 22

  

Trustee Responsibility for Plan Administration and Trust Record Keeping After
Change in Control

   18

SECTION 23

  

Trustee Standards of Performance and Indemnifications

   19

SECTION 24

  

Removal and Resignation of Trustee

   19

 

i



--------------------------------------------------------------------------------

SECTION 25

  

Termination of Participating Plan or Plans

   20

SECTION 26

  

Rights of Company to Trust Assets

   20

SECTION 27

  

Amendments of Trust

   21

SECTION 28

  

Termination of Trust

   21

SECTION 29

  

Successors

   22

SECTION 30

  

Communications

   22

SECTION 31

  

Unclaimed Distributions

   23

SECTION 32

  

Prohibition of Assignments

   23

SECTION 33

  

Governing Law

   23

SECTION 34

  

Execution

   23

APPENDIX A

   25

 

 

ii



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

SUPPLEMENTAL EXECUTIVE BENEFIT PLANS

TRUST AGREEMENT

 

THIS AGREEMENT, as amended and restated August 19, 2003 and effective as of
January 1, 2002, between LYONDELL CHEMICAL COMPANY (the “Company”), and
WILMINGTON TRUST COMPANY (the “Trustee”);

 

R E C I T A L S

 

A. Effective August 1, 2001, the Company and the Trustee entered into this
Agreement to create a Trust (defined under Section 1 of this Trust Agreement)
for purposes of the Lyondell Chemical Company Supplementary Executive Retirement
Plan and the Lyondell Chemical Company Executive Deferral Plan and any benefit
plans that may be established and maintained by the Company for executive
employees of the Company after the effective date of this Trust, that permit
funding by this Trust, and that are established and maintained to provide
deferred compensation for a select group of management or highly compensated
employees. The benefit plans that may be funded by this Trust are listed in
Appendix A attached hereto and shall hereinafter be referred to as the
“Participating Plans”.

 

B. The amount and timing of benefit payments (the “Supplemental Benefits”) to
which the participants of the Participating Plans (the “Trust Beneficiaries”)
are or may become entitled under each of the Participating Plans are set forth
in the Participating Plans.

 

C. The Company established this trust fund to assist it in accumulating the
amounts necessary to satisfy its contractual liability to pay Supplemental
Benefits under the Participating Plans.

 

D. The Company is obligated to pay all Supplemental Benefits from its general
assets to the extent not paid by this Trust and the amendment and restatement of
this Trust Agreement shall not reduce or otherwise affect the Company’s
continuing liability to pay Supplemental Benefits from such assets, except that
the Company’s liability shall be offset by actual benefit payments made from
this Trust.

 



--------------------------------------------------------------------------------

E. The trust continued by this amended and restated Trust Agreement is intended
to be a “grantor trust” with the result that the corpus and income of the Trust
shall be treated as assets and income of the Company pursuant to Sections 671
through 679 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

F. The Company intends that the Trust shall at all times be subject to the
claims of the Company’s creditors as herein provided and that the Participating
Plans shall not be deemed funded within the meaning of the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”) solely by virtue of the
existence of this Trust Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

SECTION 1

 

CREATION OF THE TRUST

 

There is hereby established and continued with the Trustee a trust consisting of
all sums paid to it for purposes of the Participating Plans, investments thereof
and any earnings, appreciations or losses thereon, which, less disbursements
made by Trustee, and amounts paid to the Company as provided in Section 2 of
this Trust Agreement, are referred to herein as the “Trust” and shall be dealt
with as provided in this Trust Agreement. The Trust shall be held for the
exclusive purpose of providing payments to Trust Beneficiaries in accordance
with the provisions of the Participating Plans, and defraying reasonable
expenses of administration in accordance with the provisions of this Trust
Agreement until all such payments required by this Trust Agreement have been
made, subject to the provisions on the use of Funds under Section 2 of this
Trust Agreement, and to the requirement that the Trust shall at all times be
subject to the claims of the general creditors of the Company as set forth in
Sections 21.1 and 21.2 of this Trust Agreement. The Trustee shall have no duty
or authority to inquire into the correctness of amounts tendered to it or to
enforce the collection of any contribution by the Company.

 

The Company shall direct the Trustee to establish a separate subtrust
(“Subtrust”) for each Plan to which the Trustee shall credit contributions it
receives which are earmarked for that Plan and Subtrust. Each Subtrust shall
reflect an undivided interest in assets of the trust fund and shall not require
any segregation of particular assets. When Subtrusts are established, all
contributions shall be designated by the Company for a particular Subtrust.
However, any contribution received by the Trustee which is not designated by the
Company for a particular Subtrust before a Change in Control shall be allocated
among the Subtrusts in proportion to each Participating Plan’s pro rata interest
in the Trust, as calculated during the last Valuation.

 

When a Subtrust is established at a date subsequent to execution of this
Agreement, the Trustee shall allocate the Trust assets among the separate
Subtrusts as directed by the Company prior to a Change in Control.

 

2



--------------------------------------------------------------------------------

The Company may direct the Trustee, or the Independent Plan Administrator may
determine on its own initiative after a Change in Control, to maintain a
separate sub-account within each Subtrust for a Plan for each Participant who is
covered by the Subtrust. If so directed, each sub-account in a Subtrust shall
reflect an individual interest in assets of the Subtrust and, as much as
possible, shall operate in the same manner as if it were a separate Subtrust.

 

The Trustee shall allocate investment earnings and losses and expenses of the
trust fund as of a valuation date among the Subtrusts in proportion to their
balances. Payments to creditors as directed by a court of competent jurisdiction
in the event of the Company’s insolvency shall be charged against the Subtrusts
in proportion to their balances, except that payment of Plan benefits to a
Participant as a general creditor shall be charged against the Subtrust for that
Plan.

 

Assets allocated to a Subtrust for one Plan may not be used to provide benefits
under any other Plans until all benefits under such Plan have been paid in full,
except that excess assets of a Subtrust may be transferred to other Subtrusts.

 

SECTION 2

 

LIMITATION ON USE OF FUNDS

 

No part of the corpus of the Trust shall be recoverable by the Company, borrowed
by or against for the benefit of the Company or used for any purpose other than
for the exclusive purpose of providing payments to Trust Beneficiaries in
accordance with the provisions of the Participating Plans and defraying
reasonable expenses of administration in accordance with the provisions of this
Trust Agreement until all such payments required by this Trust Agreement have
been made; provided, however, that (i) nothing in this Section 2 shall be deemed
to limit or otherwise prevent the payment from the Trust of (a) amounts
described in Section 5 of this Trust Agreement, (b) expenses and other charges
as provided in Section 17 and 18 of this Trust Agreement, or (c) the application
of the Trust as provided in Sections 15.5 or 28 of this Trust Agreement, and
(ii) the Trust shall at all times be subject to the claims of the general
creditors of the Company as set forth in Section 21.1 and 21.2 of this Trust
Agreement.

 

SECTION 3

 

CHANGE IN CONTROL

 

Section 3.1. General. Various provisions of this Trust Agreement provide for
certain rights and obligations upon and following a Change in Control of the
Company.

 

Section 3.2. Definition of “Change in Control”. For purposes of this Trust
Agreement, a “Change in Control” shall be deemed to have occurred as of the date
that one or more of the following occurs:

 

(i) Individuals who, as of February 1, 1999, constitute the entire Board
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board; provided,

 

3



--------------------------------------------------------------------------------

however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the then Incumbent Directors shall
be considered as though such individual was an Incumbent Director, but
excluding, for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest, as
such terms are used in Rule 14a-11 under the Securities Exchange Act of 1934, as
amended or other actual or threatened solicitation of proxies or consents by or
on behalf of any Person (as defined below) other than the Board;

 

(ii) The stockholders of the Company shall approve any merger, consolidation or
recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (1) the
shareholders of the Company immediately prior to such Acquisition Transaction
would not immediately after such Acquisition Transaction beneficially own,
directly or indirectly, shares or other ownership interests representing in the
aggregate eighty percent (80%) or more of (a) the then outstanding common stock
or other equity interests of the corporation or other entity surviving or
resulting from such merger, consolidation or recapitalization or acquiring such
assets of the Company, as the case may be, or of its ultimate parent corporation
or other entity, if any (in either case, the “Surviving Entity”), and (b) the
Combined Voting Power of the then outstanding Voting Securities of the Surviving
Entity or (2) the Incumbent Directors at the time of the initial approval of
such Acquisition Transaction would not immediately after such Acquisition
Transaction constitute a majority of the Board of Directors, or similar managing
group, of the Surviving Entity; provided, however, that, notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred for purposes
of this Subsection (ii) if each of the following conditions are met: (a) the
Acquisition Transaction is between the Company and/or its Affiliates, on the one
hand, and Millennium Chemicals Inc. (“Millennium”) and/or its Affiliates, on the
other hand, (b) the Company or an entity that was a wholly owned subsidiary of
the Company prior to the Acquisition Transaction has a class of equity
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended, immediately after completion of the Acquisition Transaction, (c)
Millennium or an entity that was a wholly owned subsidiary of Millennium prior
to the Acquisition Transaction has a class of equity securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, immediately after
completion of the Acquisition Transaction, (c) Millennium or an entity that was
a wholly owned subsidiary of Millennium prior to the Acquisition Transaction has
a class of equity securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended, immediately after completion of the
Acquisition Transaction, and (d) as a result of the Acquisition Transaction, the
Company or its Affiliates own a greater percentage equity interest in Equistar
Chemicals, LP (“Equistar”) than was owned, directly or indirectly, by the
Company immediately prior to such Acquisition Transaction;

 

4



--------------------------------------------------------------------------------

(iii) The stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv) Any Person shall be or become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing in the aggregate more
than twenty percent (20%) of either (A) the then outstanding shares of common
stock of the Company (“Common Shares”) or (B) the Combined Voting Power of all
then outstanding Voting Securities of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection (iv):

 

(1) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of Common Shares or other Voting Securities outstanding,
increases (a) the proportionate number of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the Common Shares then
outstanding, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

 

(2) Solely as a result of an acquisition of securities directly from the
Company, except for any conversion of a security that was not acquired directly
from the Company; or

 

(3) Solely as a result of a direct or indirect acquisition by Occidental
Petroleum Corporation (“Occidental”) or Millennium, or any Affiliate of either
of them, of beneficial ownership of securities representing, (x) in the case of
Occidental (with its Affiliates), no more than forty percent (40%), (y) in the
case of Millennium (with its Affiliates), no more than forty percent (40%), and
(z) in the case of Occidental (with its Affiliates) and Millennium (with its
Affiliates) in the aggregate, no more than forty-nine percent (49%), of either
(A) the then outstanding Common Shares or (B) the Combined Voting Power of all
then outstanding Voting Securities of the Company, pursuant to or as
contemplated under any agreement between the Company and Occidental and/or
Millennium or Affiliates of either of them (including any subsequent related
transaction or series of related transactions or acquisitions of Voting
Securities of the Company by Occidental and/or Millennium or their Affiliates or
assignees approved by the Incumbent Directors prior to the consummation of such
transaction or series of related transactions) where, as a result of such
transaction or series of related transactions, the Company or a Surviving Entity
owns, directly or indirectly, a greater percentage equity interest in Equistar
than was owned, directly or indirectly, by the Company immediately prior to such
transaction or series of related transactions;

 

5



--------------------------------------------------------------------------------

provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (iv) shall thereafter become the beneficial owner of additional
shares or other ownership interests representing one percent (1%) or more of the
outstanding Common Shares or one percent (1%) or more of the Combined Voting
Power of the Company (other than (x) pursuant to a stock split, stock dividend
or similar transaction or (y) as a result of an event described in paragraph
(1), (2) or (3) of this Subsection (iv)), then a Change in Control shall be
deemed to have occurred for purposes of this Subsection (iv).

 

(v) For purposes of this definition of Change in Control, the following
capitalized terms have the following meanings:

 

(1) “Affiliate” shall mean, as to a specified person, another person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended, or any successor rule.

 

(2) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

 

(3) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, LYONDELL-CITGO Refining LP (“LCR”) or Equistar, any of
their subsidiaries, any employee benefit plan of the Company, LCR or Equistar or
any of their majority-owned subsidiaries or any entity organized, appointed or
established by the Company, LCR, Equistar or such subsidiaries for or pursuant
to the terms of any such plan.

 

(4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

 

Section 3.3. Funding on Change in Control. The Company, within 30 days following
a Change in Control, shall be required to irrevocably deposit additional cash or
other property, acceptable to the Trustee, to this Trust in an amount equal to
the Certified Benefit Values, as described in Section 5, plus an amount equal to
100% of the actuarial present value of any additional benefits, payments or
supplements, as certified by an Enrolled Actuary unaffiliated with the Company,
which may become payable as a result of a Change in Control, less the present
value of Trust assets determined as of the date of the Change in Control.

 

6



--------------------------------------------------------------------------------

SECTION 4

 

INDEPENDENT PLAN ADMINISTRATOR

 

Various provisions of this Trust Agreement refer to the term “Independent Plan
Administrator” which shall mean, unless stated otherwise in a specific provision
of this Trust Agreement, and, except as provided below, an entity which is
unrelated to, and unaffiliated with, the Company, and which, prior to a Change
in Control has accepted in writing the position of Independent Plan
Administrator under this Trust Agreement. The Independent Plan Administrator
shall not be considered to be related to or affiliated with the Company solely
as a result of an agreement between the Independent Plan Administrator and the
Company to provide individual financial counseling services to specified Company
executives or to provide financial counseling services to survivors of deceased
Company employees. The Independent Plan Administrator shall be appointed by the
Company and shall have its duties specified in an agreement executed by the
Company and the Independent Plan Administrator prior to a Change in Control. The
Trustee shall be given advance written notification of such appointment by the
Company. Following a Change in Control, if the Company had failed to designate
an Independent Plan Administrator prior to a Change in Control, the Independent
Plan Administrator shall be appointed by the Trustee following a Change in
Control and shall have its duties specified in an agreement executed by the
Trustee and the Independent Plan Administrator. In the event the Independent
Plan Administrator fails to act, provides services to the Company other than in
its capacity as Independent Plan Administrator other than as provided above, or
resigns, the Company prior to a Change in Control, or the Trustee after a Change
in Control, shall retain a successor Independent Plan Administrator.
Notwithstanding any other provision of this Trust Agreement, the Trustee shall
be responsible only for the prudent selection of an Independent Plan
Administrator after a Change in Control (i) following notice by the Company or
the Independent Plan Administrator of disqualification of the Independent Plan
Administrator through the provision of services to the Company other than in its
capacity as Independent Plan Administrator, (ii) upon resignation or failure to
act by the Company-appointed Independent Plan Administrator, or (iii) in the
event the Company failed to appoint an Independent Plan Administrator prior to a
Change in Control. The Trustee shall be entitled to conclusively rely on the
determinations of a qualified Independent Plan Administrator.

 

SECTION 5

 

EXCESS REVERSION

 

Prior to a Change in Control, upon a determination that the assets of the Trust
have a value exceeding one hundred twenty-five percent (125%) of the actuarial
present value of accrued but unpaid benefits of the Participating Plans,
considered on the basis of assets being allocated to each Participating Plan,
all or a portion of the amount of such assets which constitute the “Excess
Reversion” (as defined below) may be repaid to the Company upon direction of the
Company. However, prior to any such repayment, the Company must deliver to the
Trustee a certified statement by an actuary who is an Enrolled Actuary under
ERISA and who is not affiliated with the

 

7



--------------------------------------------------------------------------------

Company of (i) the amount equal to one hundred (100%) percent of the actuarial
present value of the accrued but unpaid benefits under the Participating Plans,
calculated on an individual plan basis, as described above, (the “Certified
Benefit Values”), (ii) the value of the Trust assets, allocated to each
Participating Plan, as described above, and (iii) the amount, if any, by which
the value of the Trust assets under (ii) exceeds the Certified Benefit Values
under (i), and (iv) the amount, if any, by which the value of the Trust assets
under (ii) exceeds one hundred twenty-five (125%) percent of the Certified
Benefit Values (the “Excess Reversion”). The actuary shall make each
determination required to prepare the certified statement based on reasonable
factors, assumptions and tables (as determined solely by such actuary). The
Trustee shall repay assets of the Trust to the Company as directed by the
Company and in an amount up to but not greater than the Excess Reversion. Any
repayment of assets of the Trust to the Company may be made only prior to a
Change in Control and shall be made within thirty (30) days (or as soon as
practicable) after the later of the Trustee’s receipt of the certified statement
by the actuary and the Company’s direction to make such a payment. Any separate
allocations of assets pursuant to this Section 5 shall be solely for the purpose
of completing the valuation tests described in this Section and shall not
reflect any legal commitment of assets to any Participating Plan or to any Trust
Beneficiary.

 

SECTION 6

 

AUTHORITY OF INVESTMENT OFFICER

 

Prior to a Change in Control, the Trustee shall be subject to the direction of
the Investment Officer (as defined below) of the Company with respect to the
investment of the assets of the Trust. Unless the Company and the Trustee have
mutually agreed in a separate writing that the Trustee shall have and exercise
investment discretion with respect to all or a portion of the assets of the
Trust, the Company shall have complete discretion with respect to the investment
of such assets at all times prior to a Change in Control, and shall direct the
Trustee accordingly. From time to time, the Trustee shall be notified in a
writing signed by an officer of the Company of the person or persons
constituting the “Investment Officer” for purposes of this Section and the
Trust. In each such notice, the Company shall warrant that all directions given
by the Investment Officer are proper. The Trustee shall have no responsibility
to review, or to consider the propriety of holding or selling any life
insurance, retirement income or annuity policies or contracts.

 

Notwithstanding the Company’s discretion to invest the Trust assets, the Company
shall not exercise this discretion to reacquire part or all of the assets held
in the Trust by substitution of or exchange for any other property held by the
Company directly or indirectly through any third party, related or unrelated,
and whether or not the property is equivalent, marketable, liquid, or secured.

 

SECTION 7

 

DUTIES AND POWERS OF TRUSTEE WITH RESPECT TO INVESTMENTS

 

After a Change in Control, the Trustee shall have sole discretion to invest and
reinvest the assets of, and to invest any additions to, the Trust in personal
property consisting of equity securities, debt instruments at the time of
purchase rated not less than BBB- by Standard & Poor’s

 

8



--------------------------------------------------------------------------------

Corporation and its successors (“S&P”) or Baa3 by Moody’s Investor Service, Inc.
and its successors (“Moody’s) or the equivalent of such ratings by S&P or
Moody’s for the types of investments specified in Section 14 of this Trust
Agreement (“Investment Grade Securities”) with the power to appoint any
independent investment manager to fulfill such obligation; provided, however,
that (i) the Trustee shall be subject to any prior directions and instructions
of the Company prior to a Change in Control regarding insurance, retirement
income or annuity policies or contracts unless the Independent Plan
Administrator otherwise directs the Trustee, (ii) the Independent Plan
Administrator shall have sole power on and after a Change in Control regarding
the management, including the purchase, sale or retention (including all powers
of the Company under Sections 7(C) and 9 of this Trust Agreement) of any
insurance, retirement income or annuity policies or contracts, (iii) any such
powers of the Trustee or Independent Plan Administrator described above may not
be delegated, in whole or in part, after a Change in Control to the Company or
any affiliate of the Company, and (iv) the Trustee shall not be required to
liquidate any investments that were made pursuant to the directions of the
Investment Officer that are not Investment Grade Securities. Subject to the
foregoing provisions of Sections 6 and 7 of this Trust Agreement, the Trustee
shall have the following powers:

 

A. To invest and reinvest the Trust, without distinction between principal and
income, in any form of domestic or foreign real or personal property, whether or
not productive of income or consisting of wasting assets, provided that
investments of the Plan shall be diversified so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so;

 

B. To sell, convey, redeem, exchange, grant options for the purchase or exchange
of, or otherwise dispose of, any real or personal property, other than an
exchange of Trust assets to the Company as described in Section 6, at public or
private sale, for cash or upon credit, with or without security, without
obligation on the part of any person dealing with the Trustee to see to the
application of the proceeds of, or to inquire into the propriety of, any such
disposition;

 

C. To purchase and maintain, as owner, life insurance policies as provided in
Section 9 of this Trust Agreement and only as directed by the Investment Officer
of the Company prior to a Change in Control and the Independent Plan
Administrator after a Change in Control;

 

D. To exercise, personally or by general or limited proxy or power of attorney,
all voting and other rights appurtenant to any investment held in the Trust and
to delegate discretionary power to exercise all or any such rights to trustees
of a voting trust for any period of time;

 

E. To join in or oppose any reorganization, recapitalization, consolidation,
merger or liquidation or any plan therefor, or any lease, mortgage or sale of
the property of any organization the securities of which are held in the Trust;
to pay from the Trust any assessments, charges or compensation specified in any
plan of reorganization, recapitalization, consolidation, merger or liquidation;
to deposit any property with any

 

9



--------------------------------------------------------------------------------

committee or depository; and to retain any property allotted to the Trust in any
reorganization, recapitalization, consolidation, merger or liquidation;

 

F. To exercise or sell, personally or by general or limited power of attorney,
any conversion, subscription or other rights, including the right to vote,
appurtenant to any investment held in the Trust;

 

G. To borrow money for purposes of this Trust Agreement in any amount and upon
any reasonable terms and conditions from any lender (other than the Trustee in
its individual capacity), and to pledge or mortgage any property held in the
Trust to secure the repayment of any such loan;

 

H. To compromise, settle or arbitrate any claim, debt, or obligation of or
against the Trust; to enforce or abstain from enforcing any rights, claim, debt
or obligation; and to abandon any property determined by it to be worthless;

 

I. To commence or defend suits or legal proceedings and to represent the Trust
in all suits or legal proceedings; to settle, compromise or submit to
arbitration any claims, debts or damages, due to or owing from the Trust;

 

J. To engage any legal counsel, including counsel to the Company, any enrolled
actuary, or any other suitable agents; to consult with such counsel, enrolled
actuary, or agents with respect to the construction of this Trust Agreement, the
duties of the Trustee hereunder, the transactions contemplated by this Trust
Agreement or any act which the Trustee proposes to take or omit; to rely upon
the advice of such counsel, enrolled actuary or agents and to pay all reasonable
fees, expenses and compensations of such counsel, actuary or agents; and

 

K. To organize and incorporate under the laws of any state one or more
corporations (and to acquire an interest in any corporation that it may have
organized and incorporated) for the purpose of acquiring and holding title to
any property, interest or rights that the Trustee is authorized to acquire.

 

SECTION 8

 

ADDITIONAL POWERS AND DUTIES OF THE TRUSTEE

 

Following a Change in Control should the Company attempt to enjoin any benefit
payment (other than for reasons of manifest error) that the Trustee has been
directed to make under the terms of this Trust Agreement, the Trustee shall
commence legal action to allow such payment. The Trustee may withdraw from the
Trust assets any amounts it deems necessary to pay legal expenses, including
attorneys’ fees, incurred in the course of such legal action. Under no
circumstances shall

 

10



--------------------------------------------------------------------------------

the Trustee be required to make such payments for benefits or expenses from any
source other than the Trust. Except as otherwise limited by Section 6, the
Trustee shall also have the following powers:

 

A. To cause any asset, real or personal, to be held in a corporate depository or
federal book entry account system or registered in the Trustee’s name or in the
name of a nominee or in such other form as the Trustee deems best without
disclosing the trust relationship; provided, however, that nothing contained in
this Section shall be deemed to relieve the Trustee of any custodial
responsibility allocated to it under this Trust Agreement;

 

B. To employ agents in the management of the Trust, including employees of the
Company and its subsidiaries and affiliates prior to a Change in Control,
provided, that the Trustee shall be responsible for the acts of such agents
(other than acts of the United States Postal Service) as much as if they were
acts of the Trustee;

 

C. To make, execute and deliver, as the Trustee, any deeds, leases, notes,
bonds, guarantees, mortgages, conveyances, contracts, waivers, releases or other
instruments in writing that the Trustee may deem necessary or desirable in the
exercise of its powers under this Trust Agreement;

 

D. To transfer assets of the Trust to a successor Trustee as provided in Section
24 of this Trust Agreement;

 

E. To hold any portion of the Trust in cash pending investment, or for the
payment of expenses or Supplemental Benefits; and

 

F. To exercise, generally, any of the powers which an individual owner might
exercise in connection with property, either real, personal or mixed held by the
Trust and to do all other acts that the Trustee may deem necessary or proper to
carry out any of the powers set forth in this Trust Agreement or otherwise in
the best interests of the Trust.

 

SECTION 9

 

INSURANCE POLICIES AND CONTRACTS

 

Prior to a Change in Control, the Company reserves the right to transfer life
insurance, retirement income or annuity policies or contracts, to the Trust,
regardless of the nature or type of such contract and regardless of the
Company’s interest in, or power to direct the investments under, such policies
or contracts, or prior to a Change in Control, to direct the Trustee to purchase
any such policies or contracts, and following a Change in Control the
Independent Plan Administrator shall have the same powers regarding such
insurance policies and contracts. Any such policy or contract shall be an asset
of the Trust subject to the claims of the Company’s creditors in the event of
insolvency, as specified in Sections 21.1 and 21.2 of this Trust Agreement. The
proceeds of any life insurance policy shall, upon the death of the insured, be
paid to the Trust. The Trustee shall be

 

11



--------------------------------------------------------------------------------

under no duty to question any direction of the Company or the Independent Plan
Administrator, to review the form of any such policies or contracts or the
selection of the issuer thereof, or to make suggestions to the Company, the
Independent Plan Administrator or to the issuer thereof with respect to the form
of such policies or contracts prior to a Change in Control, or to question any
such directions, to review such policies, forms or selections or to make such
suggestions to the Independent Plan Administrator following a Change in Control.
Prior to a Change in Control, the Company may direct the Trustee to exercise the
powers of the contract holder under any such policies or contracts, and the
Trustee shall exercise such powers only upon the direction of the Company.
Following a Change in Control, the Independent Plan Administrator may direct the
Trustee to exercise the powers of the contract holder under any such policies or
contracts and the Trustee shall exercise such powers only upon direction of the
Independent Plan Administrator. Notwithstanding anything to the contrary
contained in any Participating Plan, the Trustee (i) shall be fully protected in
acting in accordance with written directions of the Company prior to a Change in
Control and with the written directions of the Independent Plan Administrator
following a Change in Control, and (ii) shall be under no liability for any loss
of any kind that may result by reason of any action taken or omitted by it in
accordance with such direction of the Company or the Independent Plan
Administrator, or by reason of inaction in the absence of such written
directions from the Company or the Independent Plan Administrator. No insurance
carrier shall for any purpose be deemed a party to this Trust Agreement or be
responsible for the validity or sufficiency hereof. Notwithstanding the fact
that it may have knowledge of the terms of this Trust, the obligations of such
insurance carrier shall be measured and determined solely by the terms and
conditions of the policies or contracts issued by it. Any such insurance carrier
shall not be under any obligation to any person, partnership, corporation, trust
or association other than as stated in such policies or contracts.

 

SECTION 10

 

PARTICIPATING PLAN RECORDS

 

A separate written record of the accrued and vested benefit, as applicable, for
each Trust Beneficiary of each Participating Plan, based on a certified listing
provided by the Company prior to a Change in Control and by the Independent Plan
Administrator following a Change in Control, shall be maintained. The Company or
the Independent Plan Administrator, as applicable, shall provide such certified
listing at least once each calendar year to the Trustee.

 

SECTION 11

 

VALUATION

 

The Trust shall be revalued by the Trustee at current values, as determined by
the Trustee, as of the last business day of each calendar year and as of such
additional dates as the Trustee and Company shall determine to be appropriate
(“Valuation”). The Company prior to a Change in Control and the Independent Plan
Administrator following a Change in Control annually shall

 

12



--------------------------------------------------------------------------------

provide a certification of value for each life insurance, retirement income or
annuity policy or contract held as an asset of the Trust. The Trustee may rely
upon the certification of value received from the Company prior to a Change in
Control or the Independent Plan Administrator following a Change in Control for
each such policy or contract held as an asset of the Trust.

 

SECTION 12

 

PARTICIPANT RECORDS PRIOR TO AND FOLLOWING A CHANGE IN CONTROL

 

Section 12.1. In addition to the records maintained under Section 10, the
Company shall maintain a separate written record that reflects for each Trust
Beneficiary, the Trust Beneficiary’s vested benefits under each Participating
Plan and the portion of the Trust or Subtrust allocated to such Trust
Beneficiary (a “Participant Record”). Prior to a Change in Control, the Trustee
shall certify to the Company the results of each Valuation. Following receipt of
a Valuation, each Participant Record shall be equitably adjusted by the Company
to reflect its share of the income, expense, appreciation and depreciation since
the preceding Valuation date. Such Participant Records shall be maintained
solely for record keeping purposes prior to a Change in Control, without any
legal entitlement of a Trust Beneficiary to amounts allocated to his or her
Participant Record.

 

Section 12.2. On and after a Change in Control, the Independent Plan
Administrator (i) shall continue to maintain the Participant Records and the
records described in Section 10 of this Trust Agreement, (ii) shall thereafter
be solely responsible for the updating of such Participant Records and for
requesting the Trustee to make any additional Valuations the Trustee and
Independent Plan Administrator deem appropriate, and (iii) shall be entitled to
rely on the most recent certified listing delivered by the Company to the
Trustee prior to a Change in Control in the maintenance and updating of such
Participant Records following a Change in Control. No new Participant Records
may be established following a Change in Control. The Independent Plan
Administrator may, but is not required to, rely on any certified listing
provided by the Company pursuant to Section 10 following a Change in Control.
Following a Change in Control, the sole source of Trust assets from which the
Independent Plan Administrator may direct that a Trust Beneficiary’s
Supplemental Benefits be paid to the extent the Trustee, rather than the
Company, pays the Supplemental Benefits shall be that portion of the assets of
the Trust or Subtrust allocated to the Participant Record of such Trust
Beneficiary.

 

SECTION 13

 

TRUSTEE ACCOUNTS

 

Within 120 days after the close of each fiscal year of the Trust and any other
period agreed upon by the Trustee and the Company, and within ninety (90) days
of the date of the removal or resignation of the Trustee, the Trustee shall file
with the Company a written account (“Trustee Account”) setting forth all
investments, receipts, disbursements, withdrawals and other transactions
effected by it during the period from the date of its last such Trustee Account
and a list of the assets

 

13



--------------------------------------------------------------------------------

of the Trust at the close of such period. Such Trustee Account may be in the
form of monthly or quarterly statements which taken together reflect the matters
set forth in the preceding sentence. As between the Company and the Trustee, the
Trustee shall be forever released and discharged from all liability with respect
to the propriety of acts and transactions shown in such Trustee Account
following a Change in Control, and shall be forever released and discharged from
all liability with respect to the propriety of acts and transactions shown in
such Trustee Account prior to a Change in Control except with respect to any
such act or transaction as to which the Company shall, within a 90-day period of
receipt of the Trust Account, file written objections with the Trustee and
except that no such accounting shall foreclose any liability of the Trustee to
the Company arising under Section 23.3 of this Trust Agreement.

 

SECTION 14

 

INVESTMENT OF CASH

 

Prior to a Change in Control, the Trustee shall keep any cash held hereunder
from time to time on deposit in its own banking department or elsewhere as the
Trustee elects, consistent with instructions provided by the Investment Officer
of the Company regarding specific types of permissible investments and
permissible depositories. Prior to a Change in Control, in the absence of
contrary instructions from the Investment Officer, and following a Change in
Control, in the absence of contrary instructions from the Independent Plan
Administrator regarding insurance, retirement income or annuity policies or
contracts, and anything herein to the contrary notwithstanding, the Trustee,
without obtaining any prior approvals, may at its discretion invest cash
balances held by the Trustee from time to time in deposits in its own banking
department, in short-term cash equivalents having ready marketability, including
but not limited to U.S. Treasury bills, commercial paper rated not less than
A1/P1 (including such forms thereof as may be available through the Trustee’s
own trust department), certificates of deposit, and similar type securities,
having a maturity of 18 months or less, including participation in common or
collective funds composed thereof. Prior to a Change in Control, the Trustee may
sell any such short-term investments as may be necessary to carry out the
instructions of the Investment Officer of the Company regarding more permanent
type investments or to permit any distributions or transfers directed hereunder.
The Trustee may make any such sales it deems appropriate following a Change in
Control, including sales necessary to carry out the instructions of the
Independent Plan Administrator.

 

SECTION 15

 

PAYMENTS BY THE TRUSTEE

 

Section 15.1. The establishment of the Trust and the payment or delivery to the
Trustee of money or other property acceptable to the Trustee shall not vest in
any Trust Beneficiary any right, title or interest in or to any assets of the
Trust.

 

14



--------------------------------------------------------------------------------

Section 15.2. The Trustee shall be directed as to the amount, timing, and form
of benefits to be paid to any Trust Beneficiary. Prior to a Change in Control,
the Company shall so direct the Trustee and by giving such directions shall be
deemed to warrant their propriety. Following a Change in Control, the
Independent Plan Administrator shall so direct the Trustee and by giving such
directions, shall be deemed to warrant their propriety.

 

Section 15.3. The Trustee shall withhold all or any part of any payment for the
payment of any tax liability and the Trustee shall discharge such liability as
and when directed by the Company prior to a Change in Control and by the
Independent Plan Administrator following a Change in Control. All withholding,
related filings and reports are the responsibility of the Company.

 

Section 15.4. The Company intends to make benefit payments from its assets as it
deems appropriate, in its sole discretion, provided, that, notwithstanding this
intent, if the Trust is not sufficient, before or after a Change in Control, to
make one or more payments of Supplemental Benefits to the Trust Beneficiaries
under the relevant Participating Plan, the Company shall make the balance of
each such payment as it falls due.

 

Section 15.5. Except as otherwise provided herein, in the event of any final
determination by the Internal Revenue Service or a court of competent
jurisdiction which determination is not appealable or the time for appeal or
protest of which has expired, or the receipt by the Trustee of an unqualified
opinion of tax counsel selected by the Trustee or Company, which determination
determines, or which opinion concludes, that any Trust Beneficiary is subject to
federal income taxation on amounts held in trust to pay Supplemental Benefits
hereunder prior to the distribution to the Trust Beneficiary of such
Supplemental Benefits, the Trustee shall, on receipt by the Trustee of such
opinion or actual notice of such determination, pay to such Trust Beneficiary
the portion of the Trust corpus includible in such Trust Beneficiary’s federal
gross income, and the Trust Beneficiary’s Supplemental Benefits shall be
canceled to the extent of such payment, provided that the amount, form and
timing of such payments and the amount and method of such cancellation shall be
as directed by the Company prior to a Change in Control and by the Independent
Plan Administrator following a Change in Control.

 

SECTION 16

 

DETERMINATION OF CHANGE IN CONTROL

 

The Company shall immediately notify the Trustee in writing of the occurrence of
a Change in Control as the result of any event specified in Section 3.1 of this
Trust Agreement. If the Trust Department of the Trustee receives written notice
from a third party (including the Company’s outside auditors) of the alleged
occurrence of a Change in Control as the result of any event specified in
Section 3.1 of this Trust Agreement, the Trustee shall request the Company to
confirm or deny such occurrence and the Company shall make such confirmation or
denial within forty-five (45) days following receipt of the Trustee’s request.
In order to deny that a Change in Control as the result of any event specified
in Section 3.1 of this Trust Agreement has occurred, the Company shall provide
with its notice a certificate, in a form reasonably satisfactory to the Trustee,
from an

 

15



--------------------------------------------------------------------------------

independent accounting firm, which firm may be the accounting firm engaged by
the Company to be its outside auditors, certifying that a Change in Control as
the result of an event specified in Section 3.1 of this Trust Agreement has not
occurred. Pending the Company’s response, the Trustee shall not repay, pursuant
to Section 5 of this Trust Agreement, any assets of the Trust to the Company and
no new Trust Beneficiaries may be added to the Trust. The Trustee shall be
entitled to conclusively rely upon such confirmation or denial.

 

SECTION 17

 

TRUSTEE COMPENSATION AND TRUST EXPENSES

 

The Trustee shall be paid such reasonable compensation for its service as
Trustee as shall from time to time be agreed upon by Company and Trustee. This
compensation and all expenses incurred by the Trustee in the management and
protection of the Trust, including administration, accounting and legal fees,
shall be reimbursed by the Company within 30 days after the Company’s receipt of
a bill from the Trustee for any fees and expenses paid from the Trust assets. To
the extent the Company fails to reimburse the Trustee, this compensation and
extraordinary and non-recurring expenses shall be charged by the Trustee against
the Trust.

 

SECTION 18

 

PAYMENT OF TAXES BY TRUSTEE

 

Prior to a Change in Control, to the extent that any taxes levied or assessed
upon the Trust are not paid by the Company, the Trustee shall pay such taxes out
of the Trust as directed by the Company. The Trustee shall, if requested by the
Company prior to a Change in Control, and solely in its discretion following a
Change in Control, contest the validity or amount of any tax assessment, claim
or demand respecting the Trust or any part thereof. The Company itself may
contest the validity of any such taxes prior to a Change in Control.

 

SECTION 19

 

CUSTODIANS AND AGENTS

 

When so instructed by the Company prior to a Change in Control with respect to
Trust assets for which the Company has investment responsibility, and at the
Trustee’s sole discretion with respect to assets for which the Trustee has
investment responsibility, the Trustee shall deposit any assets held by it with
a custodian, which may not include the Company or an affiliate of the Company,
and the Company shall hold harmless and defend the Trustee against any liability
arising or asserted to arise out of the Trustee’s compliance with directions
under this Section 19 of this Trust Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 20

 

LIABILITY FOR BENEFIT PAYMENTS

 

The Company shall remain primarily liable to pay Supplemental Benefits under the
Participating Plans. However, the Company’s liability under the Participating
Plans shall be reduced or offset to the extent Supplemental Benefit payments are
made from the Trust.

 

SECTION 21

 

COMPANY INSOLVENCY

 

Section 21.1. The Company shall have the duty to inform the Trustee in writing
if the Company becomes insolvent, as hereinafter defined. When so informed, the
Trustee shall immediately discontinue payments of Supplemental Benefits to Trust
Beneficiaries, and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. The Company shall be considered “insolvent” for
purposes of this Trust Agreement in the event of the following:

 

A. the Company’s inability to pay debts as they mature;

 

B. a general assignment for the benefit of the Company’s creditors;

 

C. the voluntary commencement by the Company of any proceeding under Title 11 of
the United States Code or any other law of any jurisdiction for the relief,
liquidation or rehabilitation of debtors (all of which proceedings are
hereinafter collectively referred to as “Insolvency Proceedings”);

 

D. the making of an admission by the Company of any of the material allegations
of, or consenting to, or acquiescing in, a petition, application, motion or
complaint commencing an Insolvency Proceeding or the seeking by the Company of
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of or for it or for a substantial part
of its assets;

 

E. the involuntary commencement of an Insolvency Proceeding against the Company
which is not fully stayed, timely controverted or dismissed within one hundred
twenty (120) days after the filing thereof; or

 

F. the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of or for the Company or of or for all
or substantially all of its assets.

 

If the Trust Department of the Trustee receives a written allegation from a
third party that the Company has become insolvent, the Trustee shall appoint an
independent accounting firm to determine within sixty (60) days whether the
Company is insolvent under the terms of this Trust

 

17



--------------------------------------------------------------------------------

Agreement and, pending such determination, the Trustee shall discontinue
payments of Supplemental Benefits to Trust Beneficiaries, shall hold the Trust
assets for the benefit of the Company’s general creditors, and shall resume
payments of Supplemental Benefits to Trust Beneficiaries only after such
independent accounting firm, has determined that the Company is not insolvent
(or is no longer insolvent, assuming the independent accounting firm initially
determined the Company to be insolvent) or after receipt of an order of a court
of competent jurisdiction. In making its determination, such independent
accounting firm, may rely on a letter from the Company’s Controller, or its
Independent Auditors, or on relevant information concerning the Company’s
solvency which has been furnished to the Trustee by any other person.
Notwithstanding any other provision of this Trust Agreement, the Trustee shall
be responsible only for the prudent selection of the independent accounting
firm, and shall conclusively rely on such firm’s determination. Nothing in this
Trust Agreement shall in any way enlarge or diminish the rights of the Trust
Beneficiaries in the event the Company is insolvent to pursue their rights as
general creditors of the Company with respect to their Supplemental Benefits or
otherwise.

 

Section 21.2. In the case of the Company’s notification of insolvency or the
determination of insolvency by an independent accounting firm as provided in
Section 21.1 of this Trust Agreement, the Trustee shall deliver any
undistributed principal and income in the Trust to satisfy claims of the
Company’s general creditors as directed by a court of competent jurisdiction.

 

Section 21.3. If the Trustee discontinues payments of Supplemental Benefits from
the Trust pursuant to Section 21.1 of this Trust Agreement and subsequently
resumes such payments, the first payment to each Trust Beneficiary following
such discontinuance shall include the aggregate amount of all payments which
would have been made to such Trust Beneficiary in accordance with the relevant
Participating Plan during the period of such discontinuance, less the aggregate
amount of payments of Supplemental Benefits made to such Trust Beneficiary by
the Company during any such period of discontinuance. Prior to a Change in
Control, the Trustee shall be directed as to the amount, timing, form and payee
of all such payments by the Company. Following a Change in Control, the Trustee
shall be so directed by the Independent Plan Administrator.

 

SECTION 22

 

TRUSTEE RESPONSIBILITY FOR PLAN ADMINISTRATION

AND TRUST RECORD KEEPING AFTER CHANGE IN CONTROL

 

Section 22.1. Following a Change in Control, the Independent Plan Administrator
shall assume full responsibility for the interpretation and application of the
Participating Plans’ provisions and authorization for the payment of benefits as
such provisions relate to payments to be made from the Trust. The Independent
Plan Administrator shall have full discretion with respect to the performance of
such duties and shall not be required to follow any direction of the Company,
any successor thereto, or any other entity in performing such duties.

 

Section 22.2. Following a Change in Control, the Trustee shall maintain all
records dealing with the Trust and its investments; provided, however, that the
responsibility for the maintenance of

 

18



--------------------------------------------------------------------------------

Plan records relating to Trust Beneficiaries, Participant Records and all other
plan administration shall be the sole responsibility of the Independent Plan
Administrator. The Trustee shall have no responsibility for the maintenance of
the Participating Plan.

 

SECTION 23

 

TRUSTEE STANDARDS OF PERFORMANCE

AND INDEMNIFICATIONS

 

Section 23.1. Trustee shall perform all of its functions hereunder (i) with the
care, skill, prudence, and diligence which under the circumstances then
prevailing a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims, or (ii) in accordance with such other standard as may be required
from time to time by law, and shall not be liable for any conduct on its part
(including reliance on advice of counsel) which conforms to that standard.

 

Section 23.2. The Company (which has the authority to do so under the laws of
its state of incorporation) shall indemnify the Trustee and defend it and hold
it harmless from and against any and all direct liabilities, losses, claims,
suits or expenses (including reasonable attorney’s fees) of whatsoever kind and
nature which may be imposed upon, asserted against or incurred by the Trustee at
any time by reason of its carrying out its responsibilities or providing
services hereunder or by reason of any act or failure to act under this Trust
Agreement, except to the extent that any such liability, loss, claim, suit or
expense arises directly from the Trustee’s gross negligence or willful
misconduct in the performance of responsibilities specifically allocated to it
under this Trust Agreement. The provisions of this Section 23.2 shall survive
the termination of this Trust Agreement.

 

Section 23.3. The Trustee (which has the authority to do so under the laws of
its state of incorporation) shall indemnify the Company and defend it and hold
it harmless from and against any and all direct liabilities, losses, claims,
suits or expenses (excluding indirect, consequential, special and punitive
damages but including reasonable attorney’s fees) of whatsoever kind and nature
which may be imposed upon, asserted against or incurred by the Company at any
time directly by reason of the Trustee’s gross negligence or willful misconduct
in the performance of responsibilities specifically allocated to it under this
Trust Agreement. The provisions of this Section 23.3 shall survive the
termination of this Trust Agreement.

 

SECTION 24

 

REMOVAL AND RESIGNATION OF TRUSTEE

 

Prior to a Change in Control, Trustee may be removed by the Company at any time
upon not less than thirty (30) days’ written notice. The Trustee may resign at
any time prior to or following a Change in Control, upon not less than ninety
(90) days’ written notice. In either case, such notice may be wholly or
partially waived by the party to whom it is due. Upon Trustee’s

 

19



--------------------------------------------------------------------------------

removal or resignation prior to a Change in Control, the Company shall appoint a
successor Trustee, who shall have no responsibility for the acts or omissions of
any predecessor trustee, and upon the Trustee’s resignation following a Change
in Control the Trustee shall petition a court of competent jurisdiction to name
a successor trustee which in no event may be the Company or an affiliate of the
Company or a successor thereto; provided, however, that the successor trustee in
either case shall have the same powers and duties as those conferred upon the
Trustee hereunder, and upon acceptance of such appointment by the successor
Trustee, the Trustee shall assign, transfer and pay over to such successor
Trustee the Trusts and properties then constituting the Trust. If the Company
fails within a reasonable time to name a successor Trustee or otherwise direct
proper disbursement of the Trust prior to a Change in Control, the Trustee may
apply to any court of competent jurisdiction for appropriate relief. The Trustee
may in any event reserve such reasonable sum of money as it may deem advisable,
to provide for any charges against the Trust for which it may be liable, and for
payment of its fees and expenses in connection with the settlement of its
account or otherwise. Any balance of such reserve remaining after the payment of
such fees and expenses shall be paid over as aforesaid.

 

SECTION 25

 

TERMINATION OF PARTICIPATING PLAN OR PLANS

 

If a Participating Plan is wholly or partially terminated prior to a Change in
Control, the Trustee shall disburse the portion of the Trust affected by the
termination as directed by the Company. If a Participating Plan is wholly or
partially terminated following a Change in Control, Trustee shall disburse the
portion of the Trust affected by the termination as directed by the Independent
Plan Administrator.

 

SECTION 26

 

RIGHTS OF COMPANY TO TRUST ASSETS

 

Section 26.1. Prior to a Change in Control, the Company shall have no right,
title or interest in the Trust, nor shall any part of the Trust revert to or be
repaid to the Company, until all benefits due under all Participating Plans have
been paid pursuant to Section 25 of this Trust Agreement, unless, at any time,
there is a determination that the assets of the Trust have a value exceeding one
hundred twenty-five percent (125%) of the lump sum actuarial equivalent value of
accrued but unpaid benefits under the Participating Plans pursuant to Section 5
of this Trust Agreement. The amount of such excess may be repaid to the Company,
upon direction of the Company pursuant to the provisions of Section 5.

 

Section 26.2. On and after the occurrence of a Change in Control, the Company
shall have no right, title or interest in the Trust, nor shall any part of the
Trust revert to or be repaid to the Company.

 

20



--------------------------------------------------------------------------------

SECTION 27

 

AMENDMENTS OF TRUST

 

Section 27.1. Prior to a Change in Control, the Company may amend this Trust
Agreement by an instrument in writing signed by an authorized officer of the
Company provided that no such amendment shall make this Trust revocable or
divert any part of the Trust to purposes other than payment of Supplemental
Benefits, payments under Sections 2 or 5 of this Trust Agreement, or defrayal of
reasonable expenses of administering the Participating Plans. The Trustee’s
consent shall be required for any amendment affecting its duties,
responsibilities or rights. No amendment affecting the duties, responsibilities
or rights of the Trustee shall take effect until thirty (30) days after a copy
of said amendment is furnished to the Trustee or, if the Trustee gives notice of
resignation within such 30 day period, until the resignation becomes effective,
provided, that the Trustee may, in writing, waive the 30 day requirement.

 

Section 27.2. Following a Change in Control, this Trust Agreement may not be
amended.

 

SECTION 28

 

TERMINATION OF TRUST

 

Section 28.1. Prior to a Change in Control, the Company may not terminate this
Trust for reasons other than those provided in (A) and (B) below. Otherwise,
this Trust shall be irrevocable. Removal or resignation of a Trustee pursuant to
Section 24 shall not be deemed a termination of this Trust Agreement.

 

A. This Trust will terminate if a federal court determines, after exhaustion of
all appeals, that the Trust causes any of the Participating Plans to cease to be
“unfunded” under the provisions of ERISA.

 

B. The Company may terminate this Trust if the Company determines, based on
advice of legal counsel satisfactory to the Trustee, that there is a significant
risk that the Trust would cause any of the Participating Plans to be cease to be
unfunded under ERISA prior to actual payment of any Supplemental Benefits. For
purposes of this section, “significant risk” shall be based on (i) judicial
authority or opinion of the U.S. Department of Labor, Treasury Department or
Internal Revenue Service or (ii) a required amendment under ERISA or the
Internal Revenue Code, which failure to amend could result in significant
penalty to the Company.

 

If this Trust Agreement is terminated under (A) or (B), the Trust assets shall
be distributed, in accordance with the Company’s written direction, as follows:

 

(i) If the Company determines it is possible to create a new trust which does
not result

 

21



--------------------------------------------------------------------------------

in a Trust Beneficiary’s constructive receipt of Supplemental Benefits under any
Participating Plan or which will retain the Participating Plan’s status as
“unfunded” under ERISA, Trust assets shall be transferred to the new trust. The
terms of the new trust shall be similar in all other respects to this Trust.

 

(ii) If the Company determines that it is not possible to create a new trust,
then the assets shall be distributed according to the allocation to the Trust
Beneficiaries under Section 12.1.

 

When all payments which have or may become payable pursuant to the terms of this
Trust have been made or the Trust has been exhausted pursuant to a termination
of this Trust Agreement under (A) or (B) above prior to a Change in Control, the
Trustee shall pay all remaining assets to the Company upon the Company’s
certification of payments, subject to the Trustee’s right to reserve such
amounts it reasonably determines to be necessary to pay outstanding and accrued
charges against the Trust.

 

Section 28.2. On and after the occurrence of a Change in Control, the
Independent Plan Administrator may in its discretion direct the Trustee to
terminate this Trust Agreement and in conjunction therewith the Independent Plan
Administrator shall direct the Trustee as to the names of the Trust
Beneficiaries who are to receive payments and the time, amount and form of
payment of Supplemental Benefits and any remaining assets of the Trust, subject
to the Trustee’s right to reserve such amounts the Trustee determines necessary
for outstanding and accrued charges against the Trust.

 

SECTION 29

 

SUCCESSORS

 

Any successor in interest to the Trustee shall automatically become Trustee
under this Trust Agreement.

 

SECTION 30

 

COMMUNICATIONS

 

Any communications (including notices, instructions, or directions) required or
permitted hereunder to be given by the Company shall be given in writing
addressed to the Trustee and signed by an officer of the Company or other person
or persons whom the Company notifies the Trustee are from time to time
authorized to sign such communications, and the Company warrants that all
communications given pursuant to this Section 30 may be relied upon by the
Trustee. The Company shall furnish the Trustee specimen signatures of all
persons authorized to sign communications to the Trustee.

 

22



--------------------------------------------------------------------------------

SECTION 31

 

UNCLAIMED DISTRIBUTIONS

 

If any benefit payment mailed by regular U.S. Mail to the last address of the
payee furnished by the Company is returned unclaimed, the Trustee shall so
notify the Company and shall discontinue further payments to such payee until it
receives further instructions of the Company.

 

SECTION 32

 

PROHIBITION OF ASSIGNMENTS

 

Except insofar as applicable law may otherwise require and subject to Sections
1, 2, 21.1 and 21.2 of this Trust Agreement, (i) no amount payable to or in
respect of any Trust Beneficiary at any time under the Trust shall be subject in
any manner to direction by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, or charge of any kind, and any attempt to so alienate, sell,
transfer, assign, pledge, attach, change or otherwise encumber any such amount,
whether presently or thereafter payable, shall be void and (ii) the Trust shall
in no manner be liable for or subject to the debts or liabilities of any Trust
Beneficiary. No amount held under this Trust Agreement shall be subject to
voluntary or involuntary alienation.

 

SECTION 33

 

GOVERNING LAW

 

This Trust Agreement shall be governed by and construed under the laws of the
State of Delaware in all respects.

 

SECTION 34

 

EXECUTION

 

This Trust Agreement may be executed in counterparts, each of which shall be an
original although the others are not produced.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Trust Agreement to be executed
as of the date first written above.

 

ATTEST:

      LYONDELL CHEMICAL COMPANY /s/    JOANN L. BECK               By:  
/s/    ALLEN C. HOLMES        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Assistant Secretary          

Allen C. Holmes

Vice President & Chairman,

Benefits Administrative Committee

 

ATTEST:

      WILMINGTON TRUST COMPANY /s/    NANCY GRAY               By:  
/s/    JENNIFER MATZ        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

24



--------------------------------------------------------------------------------

APPENDIX A

TO

LYONDELL CHEMICAL COMPANY

SUPPLEMENTAL EXECUTIVE BENEFIT PLANS

TRUST AGREEMENT

 

Lyondell Chemical Company Supplementary Executive Retirement Plan

 

Lyondell Chemical Company Executive Deferral Plan

 

25